Title: To John Adams from Horatio Gates Spafford, 20 August 1814
From: Spafford, Horatio Gates
To: Adams, John


				
					Respected Friend—
					Albany, 8 Mo. 20, 1814.
				
				Will thy good-nature excuse the freedom of a friendly enquiry after thy health? assured that a real solicitude exists for its long continuance, with every other blessing?And of our Minister, thy Son—hast thou heard of late from him? I am anxious to learn how my humble offering was received, as well by him, as by the Autocrat of all  Russia. And I am also very anxious to learn that the labors of our Ministers are likely to bless us once more with peace. Conversing, today, with the Swedish Minister, he assured me I might confidently expect it in a very short time.Was it proposed that the American Academy of Arts and Sciences, do me the honor to elect me a Member? for I heard it would be proposed. If I mistake not, thou art the President of that Society. With fervent / wishes for thy health & happiness, / I remain, thy friend,
				
					Horatio Gates Spafford.
				
				
					P.S. The Gazetteer continues in good demand, near 6000 copies being sold; a sure sign that the public is pretty well satisfied with my labors. I thank the public.
				
			